Case 1:20-cv-23013-BB Document 10-1 Entered on FLSD Docket 07/28/2020 Page 1 of 4



                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF FLORIDA


    CHLOE TSAKIRIS ALSTON,

          Plaintiff,

    v.                                                   Civil Action No. 1:20-cv-23013-BB

    CALCULATOR.COM; UNKNOWN
    REGISTRANT a/k/a RUTH YAKOBZON;
    STANDS4 LTD; and GODADDY.COM, LLC,

          Defendants.


                          DECLARATION OF YIGAL BEN EFRAIM

         I, Yigal Ben Efraim, declare pursuant to 28 U.S.C. § 1746 as follows:

         1.      I am the CEO of Defendant Stands4 LLC (identified as Stands4 LTD). I am over

  the age of 18, and I make this declaration based on my personal knowledge.

         2.      Stands4 LLC (“Stands4”) is an Israeli company with a business address of 10

  HaRotem Street, Kfar Neter, (HaMerkaz) Israel 40593.

         3.      Stands4 is a leading provider of free online reference & educational resources

  such as Grammar.com, Lyrics.com & Scripts.com — serving millions of unique visitors with

  genuine and useful content through its collaborative network of award-winning reference

  websites and content partners.

         4.      Stands4 has been in the business of developing, operating and maintaining

  premium website brands in the education and reference sectors since 2001.

         5.      Stands4 has no contact with—and no presence in—the state of Florida.

         6.      No representative of Stands4 has travelled to the state of Florida, actively

  conducted business with anyone in Florida, or regularly communicated with anyone in Florida.

                                                   1
Case 1:20-cv-23013-BB Document 10-1 Entered on FLSD Docket 07/28/2020 Page 2 of 4



         7.      Stands4 purchased the domain name calculator.com on June 12, 2020 from Chloe

  Alston for $180,000.00.

         8.      The purchase of calculator.com was conducted by Stands4 from Israel through the

  Dan.com domain name sales platform after the domain name was listed publicly for sale via

  Dan.com.

         9.      Prior to purchasing the calculator.com domain name from Chloe Alston, Stands4

  conducted significant due diligence to confirm that the domain name seller identified as Chloe

  Alston was indeed the lawful owner of the domain name including, without limitation, through a

  thorough review of the email and physical addresses disclosed on the current and historical

  WHOIS records for the domain name and the content on the calculator.com website itself and

  comparison with the information provided by the seller.

         10.     Based on Stands4’s extensive pre-purchase diligence, it is my belief that the

  present lawsuit reflects a pre-planned and well-organized fraud attempt by Chloe Alston.

         11.     Dan.com also advised Stands4 that it undertook significant due diligence to

  confirm that the domain name seller identified as Chloe Alston was indeed the lawful owner of

  the calculator.com domain name including, without limitation, review of Chloe Alston’s U.S.

  issued passport, review of a utility bill provided by Chloe Alston, and review of current and

  historical WHOIS records for the domain name to confirm that all data corresponded to the data

  provided by the seller.

         12.     Dan.com has advised that it is “100% sure that Chloe owned the domain at the

  time of the transaction and that we were dealing with her. She explicitly authorized this

  transaction as well.”

         13.     After purchasing the calculator.com domain name from Chloe Alston on June 12,



                                                  2
Case 1:20-cv-23013-BB Document 10-1 Entered on FLSD Docket 07/28/2020 Page 3 of 4



  2020, Stands4 developed and posted a new website at www.calculator.com including the web’s

  largest resource for calculations and conversions.

         14.     Stands4 spent approximately $50,000.00 developing and marketing Stands4’s

  website at www.calculator.com and, in addition to the $180,000.00 purchase price we paid to

  Chloe Alston for the domain name, we will lose this investment if the calculator.com domain

  name is transferred away from Stands4.

         15.     The website posted by Stands4 at www.calculator.com states that the site is “A

  Member of the Stands4 Network,” and the site includes our Terms of Use, Privacy Policy, and

  contact information.

         16.     The current publicly available WHOIS record for the calculator.com domain

  name identifies the owner as “STANDS4 LTD” in HaMerkaz, Israel.

         17.     Although the website at www.calculator.com clearly identifies Stands4’s contact

  information, and the WHOIS records identifies Stands4 as the owner of the domain name, we

  were not notified by the Plaintiff of the present lawsuit or of the Plaintiff’s emergency motion for

  temporary restraining order.

         18.     Stands4 learned of the existence of the lawsuit on July 27, 2020 when the lawsuit

  was reported by Domain Name Wire, the leading news source for the domain name industry.

         19.     After learning of the lawsuit, I quickly reviewed the court papers posted by

  Domain Name Wire, I solicitated recommendations for an attorney to represent Stands4, and I

  hired the Wiley Rein LLP and Lydecker Diaz law firms to represent Stands4.




                                                   3
Case 1:20-cv-23013-BB Document 10-1 Entered on FLSD Docket 07/28/2020 Page 4 of 4




                       07/28/2020
